389 U.S. 570 (1968)
DINIS ET AL.
v.
VOLPE, GOVERNOR OF MASSACHUSETTS, ET AL.
No. 882.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Edmund Dinis, pro se, for other appellants.
Elliot L. Richardson, Attorney General of Massachusetts, Howard M. Miller, Assistant Attorney General, and Mark L. Cohen, Deputy Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.